Citation Nr: 1611480	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  12-24 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable disability rating (or evaluation) for service-connected right pes planus from May 6, 2011 to June 8, 2015.  

2.  Entitlement to a higher initial disability rating for service-connected right ankle strain status post fracture with scar in excess of 10 percent from May 6, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from September 2007 to May 2011.  

This appeal comes to the Board of Veterans' Appeals (Board) from September 2011 and July 2012 rating decisions of the RO in Seattle, Washington.  

In January 2016, the Veteran provided testimony from Seattle, Washington, before the undersigned Veterans Law Judge, who was seated in Washington, DC, during a Board videoconference hearing.  The hearing transcript has been associated with the record.  

During the pendency of the appeal for higher initial ratings, a July 2015 rating decision granted a 20 percent disability rating for the service-connected right pes planus beginning June 8, 2015.  During the January 2016 Board hearing, the Veteran clarified that he was only appealing the initial noncompensable 
(0 percent) disability rating for right pes planus from May 6, 2011 to June 8, 2015, effectively withdrawing the appeal for an initial rating higher than 20 percent for the period beginning June 8, 2015.  See 38 C.F.R. § 20.204 (2015) (explicitly providing that an appellant may withdraw an issue on appeal); A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  As such, the Board has recharacterized the issue on appeal to reflect the Veteran's more limited contention and limited appeal. 

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  For the rating period on appeal from May 6, 2011 to June 8, 2015, right pes planus has been manifested by moderate overall impairment, loss of arch on weight-bearing, pain on manipulation and use of the foot, and the use of inserts.  

2.  For the rating period on appeal from May 6, 2011 to June 8, 2015, right pes planus has not more closely approximated a severe unilateral flatfoot disability.  

3.  For the entire initial rating period from May 6, 2011, the right ankle disability has been manifested by symptoms of painful motion, popping sounds, dorsiflexion to 20 degrees, plantar flexion to 45 degrees, and occasional use of a brace that are productive of noncompensable limitation of motion.

4.  For the entire initial rating period from May 6, 2011, the right ankle disability has not more closely approximated marked limitation of motion of the ankle and has not been manifested by ankylosis of the ankle, subastragalar, or tarsal joint, an astragalectomy, or malunion of the os calcis or astragalus.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 10 percent rating for right foot pes planus have been met for the rating period on appeal from May 6, 2011 to June 8, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).

2.  For the entire rating period on appeal, the criteria for a disability rating in excess of 10 percent for a right ankle disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  As the rating issues on appeal arise from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).

Regarding the duty to assist in this case, the Veteran received VA examinations in December 2010, January 2015, and June 2015.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale.

In an October 2011 notice of disagreement, the Veteran wrote that the right pes planus warranted a compensable rating as the VA examiner did not perform a "proper" examination.  In a July 2015 statement, the Veteran wrote the right pes planus should be rated 20 percent disabling because a VA examiner "took no notes, or measurements, and was very dismissive."  With respect to the Veteran's assertions that a proper examination was not performed, review of the December 2010 examination report reveals that a physical evaluation was conducted and range of motion testing was performed.  The December 2010 VA examiner also noted abnormal findings with weight-bearing and diagnosed mild pes planus.  Further, the Veteran was provided additional VA examinations in January 2015, during which range of motion testing was also conducted, and June 2015.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above. 

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2015).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  
See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. § 4.45.  

Additionally, painful motion is an important factor of disability, and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Initial Rating for Right Pes Planus

The Veteran is in receipt of a noncompensable (0 percent) disability rating for right pes planus under Diagnostic Code 5276 for the period on appeal from May 6, 2011 to June 8, 2015.  Under the criteria, a 0 percent rating is warranted for mild flatfoot with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is warranted for moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  A 20 percent rating for unilateral disability and a 30 percent rating for bilateral disability is warranted for severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 
30 percent rating for unilateral disability and a 50 percent rating for bilateral disability is warranted for pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a .

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  
38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

Throughout the course of this appeal, the Veteran has contended that the service-connected right pes planus is worse than the 0 percent disability rating contemplates.  In a July 2015 statement, the Veteran wrote that the right pes planus had caused constant pain since 2011, and was aggravated by walking, running, standing, and cycling.  At the January 2016 Board hearing, the Veteran testified that the right foot disability had been a source of constant pain since service separation in 2011.  

At the December 2010 VA examination, the Veteran reported daily foot pain, described as aching, sharp, and cramping, aggravated by physical activity, and relieved by rest.  The Veteran denied a history of hospitalizations or surgery.  Upon examination, the VA examiner noted abnormal findings with weight-bearing and diagnosed mild pes planus.  The VA examiner opined that the right foot disability affected prolonged walking and/or running.  

A December 2014 VA treatment record reflects the Veteran sought treatment for right pes planus, and reported increased right ankle pain.  

At the June 2015 VA examination, the Veteran reported right foot pain symptoms since 2010, and that the condition had recently worsened.  The VA examiner noted loss of arch on weight-bearing, pain on movement and weight-bearing, interference with standing, the use of orthotics and brace, and no swelling, calluses, and/or flare-ups.  The VA examiner opined that the right pes planus impacted standing, walking, running, and climbing.  
 
At the January 2016 Board hearing, the Veteran reported constant right foot pain, the use of a brace, supportive shoes, and pain medication.  See January 2016 Board hearing transcript.  The Veteran also testified that the symptoms of right foot pain, described as intermittent and sharp, had been present since 2011.  The Veteran also reported he was currently employed as a flight instructor.

After a review of all the evidence, lay and medical, the Board finds that the Veteran's symptoms and functional impairment have more closely approximated the criteria for a 10 percent rating for moderate symptoms of right pes planus under Diagnostic Code 5276 for the period on appeal from May 6, 2011 to June 8, 2015 as the right foot pes planus has been manifested by moderate overall impairment, loss of arch on weight-bearing, and the use of inserts.  The weight of the evidence demonstrates pain on manipulation and use of the right foot as reflected in the June 2015 VA examination report, and the Veteran credibly testified as to having right foot pain with use since service separation in 2011.  

The Board finds that the criteria for a 20 percent rating under Diagnostic Code 5276 have not been met or more nearly approximated for the period on appeal from May 6, 2011 to June 8, 2015.  Even with consideration of pain on use, the Veteran's right pes planus with has not more nearly approximate severe symptoms of flatfoot.  At the December 2010 VA examination, the Veteran was noted to have mild pes planus with no tenderness.  At the June 2015 VA examination, the VA examiner noted no deformity, swelling, or characteristic calluses.  

The Board has considered whether any other diagnostic code would allow for a higher or separate rating for pertaining to the right foot.  The Board also finds that the criteria for a 20 percent rating under Diagnostic Code 5284 for moderately severe residuals of a foot injury have not been met or more nearly approximated for any part of the rating period from May 6, 2011 to June 8, 2015.  The December 2010 VA examiner found the Veteran's pes planus to be mild.  As such, even with consideration of pain on use, the weight of the evidence does not demonstrate moderately severe residuals of a foot injury.  

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the Veteran's right pes planus has caused pain, which has restricted his overall motion.  The Veteran has consistently, in statements to the Board and statements made for the purpose of treatment, reported chronic right foot pain.  At the December 2010 VA examination and January 2016 Board hearing, the Veteran reported subjective feelings of pain.  The December 2010 VA examination report notes objective evidence of pain but notes no evidence weakness upon range of motion testing.  Rather the December 2010 VA examination report indicates full range of motion of the ankle.  Further, the Veteran testified as being able to walk and bike.  Based on the above, the Board finds that the degree of functional impairment does not warrant a higher rating for the right foot disability.  38 C.F.R. §§ 4.3, 4.7.

Initial Rating for Right Ankle Disability

The Veteran is in receipt of a 10 percent initial disability rating for the right ankle disability under 38 C.F.R. § 4.71a, Diagnostic Code 5271 from May 6, 2011 (the day following the date of discharge from service).  Under Diagnostic Code 5271, the diagnostic code for limitation of motion of the ankle, a 10 percent rating is warranted where there is moderate limitation of ankle motion and a 20 percent rating is warranted where there is marked limitation of ankle motion.  38 C.F.R. 
§ 4.71a.   

Normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to
45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.

Throughout the course of the appeal, the Veteran has contended generally that the right ankle disability warrants a higher rating than the 10 percent initial disability rating assigned.  Specifically, in an October 2011 notice of disagreement, the Veteran wrote that the right ankle was a source of constant pain since surgery in 2011, and limited the ability to run, jog, or walk long distances.  At the January 2016 Board hearing, the Veteran reported constant right ankle pain as a 6 on a 1 to 
10 pain scale, and the use of braces, supportive shoes, and pain medication.  The Veteran also testified that right ankle pain had remained fairly consistent since service separation in 2011.    

At the December 2010 VA examination, the Veteran reported right ankle pain.  Upon physical examination, range of motion testing reflected right ankle dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  The December 2010 VA examination report reflects the VA examiner did not discern any signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding, an/or malalignment.      

An October 2011 VA treatment records notes the right ankle lacked range of motion due to pain with tenderness to palpitation.  

A July 2012 VA treatment note reflects the Veteran sought treatment for ankle pain, aggravated by jogging on a treadmill.  A September 2013 VA treatment record notes the Veteran was walking with a limp. A December 2014 treatment record reflects the Veteran reported increased right ankle pain.  An x-ray revealed post-operative changes with minimal spurring at the distal fibula, without evidence of fracture or dislocation.  

At the January 2015 VA examination, the Veteran reported chronic ankle pain, instability, and flare-ups that impact the ability to run.  Upon physical examination, range of motion testing reflected right ankle dorsiflexion from 0 to 20 degrees with pain beginning at 20 degrees or greater and plantar flexion from 0 to 45 degrees without pain.  No additional limitation of motion was noted upon repetition.  The January 2015 VA examiner noted pain on movement, as well as no weakened movement, instability, ankylosis, interference with sitting, standing, and weight-bearing.  The VA examiner also noted evidence of a residual scar that was not painful and/or unstable, with a total areal less than 39 square centimeters (6 square inches).  The VA examiner opined that the right ankle disability limited employability to sedentary occupation.  
After a review of all the evidence, both lay and medical, for the entire initial rating period from May 6, 2011, the Board finds that the criteria for initial disability rating in excess of 10 percent for right ankle disability has not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A rating in of 20 percent under Diagnostic Code 5271 for limitation of motion (5024-5271) requires marked limitation of motion of the ankle.

The Board finds that, for the entire initial rating period, the limitation of motion of the right ankle did not more nearly approximate marked limitation of motion of the ankle.  The December 2010 and January 2015 VA examination reports note full range of motion as to plantar flexion and dorsiflexion.  While the January 2015 VA examination report reflects the Veteran reported that flare-ups reduced mobility.  The Board finds that, even considering such flare ups of pain, the functional limitations described do not more nearly approximate the criteria for a 20 percent disability rating.  Even with consideration of functional loss due to pain and flare-ups, the right ankle disability does not more nearly approximate marked limited motion of the ankle as described for a higher 20 percent rating under Diagnostic Code 5271 for any part of the initial rating period.  38 C.F.R. §§ 4.3, 4.7.

The Board has considered whether any other diagnostic code would allow for a higher or separate rating for pertaining to the ankle.  As there the lay and medical evidence shows no ankylosis, the Board finds that Diagnostic Codes 5270 and 
5272 does not apply.  As lay and medical evidence shows no malunion of the calcaneus (os calcis) or talus (astragalus) and/or an astragalectomy, Diagnostic Codes 5273 and 5274 are also inapplicable.  The Veteran has not undergone a total ankle replacement of the right ankle; therefore, Diagnostic Code 5056 does not apply.  38 C.F.R. § 4.71a.

Finally, the January 2015 VA examiner noted a right ankle residual scar that was not painful and/or unstable, with a total areal less than 39 square centimeters (6 square inches); therefore, the Board finds that the evidence does not support a separate compensable rating under Diagnostic Codes 7800 through 7805 for a right ankle scar.  38 C.F.R. § 4.118.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the service-connected disabilities under 38 C.F.R. § 3.321(b)(1) (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

The Board finds the schedular criteria are adequate to rate the Veteran's right ankle and right foot disabilities, and no referral for extraschedular consideration is required.  The right ankle disability has manifested has been manifested by symptoms of pain, dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  The schedular rating criteria (Diagnostic Code 5271) specifically contemplate such symptomatology and functional impairment, including motion additionally limited due to orthopedic factors such as pain, weakness, and fatigue, including during flare-ups (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  

As to the right foot disability, the disability has been manifested by symptoms of pain on manipulation and use of the right foot, loss of unilateral arch, and the use of inserts.  In this case, comparing the Veteran's disability level and symptomatology pf the right pes planus to the rating schedule (Diagnostic Code 5276), the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  In assessing the degree of severity of the right foot disability and limitations of motion and function, including pain with use, the Board has specifically considered the factors that impair motion and function, which are part of the schedular rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca.

The Board notes that, according to Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities
experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one 
service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Finally, in adjudicating the current appeal for higher ratings, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an a rating issue when the TDIU claim is either expressly raised by a veteran or reasonably suggested by the record.  In this case, as distinguished from the facts in Rice, there is no assertion by the Veteran or evidence of record that indicates that the Veteran is currently unemployed or unemployable because of the service-connected disabilities.  At the January 2016 Bard hearing, the Veteran testified being currently employed as a flight instructor.  For these reasons, a claim for TDIU issue has not been raised.  


ORDER

An initial disability rating of 10 percent for the right pes planus for the period from May 6, 2011 to June 8, 2015 is granted. 

An initial disability rating in excess of 10 percent for the right ankle disability for the entire period on appeal is denied.  



____________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


